Exhibit 10.5

 

House Leasing Agreement

 

The Lessor (refers as “Party A” below): Yongliang Yang ID: 35212219600515001

The Lessee(refers as “Party A” below): UAN Sheng (Fu Jian) Agricultural
Technology Co. LTD

Registration Number: 350700400005833 Tax ID: 350784597872281

On the base of People’s Republic of China and its relevant regulations , both
parties entered into this agreement to clarify Party A’s and Party B’s rights
and obligations.

Article 1 Party A leases its own house located in No. 818 South Jiahe, Tongyou
St., Jianyang City, Fujian Province with structure area of 119.48 m2 and usage
area of 119.48 m2 to Party B for residential use.

Article 2 Leasing period

The leasing period is 12 months; Party A leases the house to Party B to use on
August 10th, 2012 and withdraw on August 10th, 2012. If Party B has one of the
following situations, Party A can terminate this agreement, and re-obtain the
possess of the leasing house:

1.Subleasing, subletting, lending, joint operation, buying shares, or adjusting
to exchange without authorization

2.Using the leasing house to run illegal activities and impair public interests

3.Payment delayed for months

After the expiration of this agreement, Party B has the priority right if Party
A still continues to lease the house. When the agreement is terminated due to
expiration date, Party B can negotiate with Party A to appropriately extend the
leasing period if Party B really cannot find housing.

Article 3 Rent and payment deadline, tax, and tax payment method

Both parties agree the monthly rent is RMB¥2000 with a deposit of RMB¥4000.
Party B should pay to Party A on August 10th, 2012. Pay first, use later.

Article 4 House reparation and decoration during leasing period

Repairing house is Party A’s obligation; Party A needs to periodically check the
leasing house and its equipment with timely reparation, and make sure there is
no leaking, no flooding, and three-unblocked (unblocked domestic water,
unblocked sewage, unblocked utility), and doors and windows in good conditions
for Party B to safely use the leasing house.

 

 

Article 5 Leasing parties’ change

1.If Party A transfers the property ownership to a 3rd party following legal
procedures, in the case of no agreement, this agreement continues to be
effective to the new property owner;

2.For selling the house, Party A needs to notify Party B three months in
advance, and Party B has the priority of purchasing under the same conditions;

3.Party B needs to notify Party A when exchange houses with a 3rd person, and
should get Party A’s consent in advance

Article 6 Obligations of breaching agreement

1.Party A needs to compensate one month rent to Party B as penalty besides
returning deposit and the remaining rent if Party A violates this agreement
during leasing period.

2.Deposit will be considered as penalty and won’t be returned to Party B if
Party B violates this agreement in leasing period.

3.Party B has right to repudiate if Party A charges Party B apart from rent.

Article 7 Disclaimer condition

1.Both parties have no obligations for house damage or Party B’s loss caused by
irresistible reasons.

2.Both parties have no obligations if the leased house needs to be demolished or
remodeled because of municipal construction, which causes losses to both
parties.

If the agreement is terminated because of the above reasons, rent should be
calculated by time of using, with the rule of refunding for any overpayment or
supplementing payment for any deficiency.

Article 8 Resolution for Disputes

If disputes happen while executing this agreement, both parties should negotiate
to solve; if negotiation fails, any party can apply for mediation from House
Leasing Management Office; if mediation fails, any party can apply for
arbitration from the Economic Contract Arbitration Committee of Municipal
Administration of Industry and Commerce, and also can submit lawsuit to the
people’s court.

Article 9 Other agreed matters

This agreement is in duplicate. Each party has one copy.

 

 

 

Lessor: Yongliang Yang

Legal Representative:

Attorney:

Bank: China Construction Bank

Account No.: 4367421860012284219

Phone: 13960606966

Sign Date:

 

Lessor: UAN Sheng (Fu Jiang) Agricultural Technology Co. LTD

Legal Representative:

Attorney:

Bank:

Account No.:

Phone:

Sign Date:

Furniture and electronic list:

Color TV (1)

      Water heater (1)

      AC (1)

      Refrigerator (1)

      Washing Machine (1)

     

 

 

 

 

P.S. Monthly rent is UMB¥2000, including broadband network fee, property
management fee, cable fee

Today, August 08, 2012, Yongliang Yang received deposit of UMB¥4000 from Zheming
Zhang

 

 

 

